DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I (claims 71-90) in the reply filed on 4/25/2022 is acknowledged.
Claim Objections
Claim 83 is objected to because of the following informalities:  Claim 83 appears to end in a comma rather than a period.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 71, 79, 83-87, 90 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Melsheimer (US 2020/0054194).
Regarding claim 71, Melsheimer discloses a steering handle (page 1, para. 0002), comprising a housing 218 including a body portion defining a handle axis and ahead portion and base portion separated by the body portion along the handle axis (see fig. 3 annotated below), the housing defining a mid-plane that is coplanar with the handle axis an passes through a forward side and a rearward side of the housing, wherein the housing defines a transition portion at a junction between the body portion and the head portion, the head portion and the transition portion defining a catch on the forward side of the housing at the mid-plane (see fig. 3 annotated below).


    PNG
    media_image1.png
    868
    626
    media_image1.png
    Greyscale

Regarding claim 79, Melsheimer discloses that the housing defines a cross section about the handle axis as the transition portion, that defines a junction dimension coplanar with the mid-plane that is reduced relative to the head portion and the body portion at the mid-plane immediately adjacent the transition portion (see fig. 3 annotated above – narrowest cross section at the transition portion).
Regarding claim 83, Melsheimer discloses a thumb lever 30 coupled to the head portion, the lever being rotatable about a lateral axis that is orthogonal to the mid plane (fig. 1).
Regarding claim 84, Melsheimer discloses that the thumb lever extends in a rearward direction (fig. 3).
Regarding claim 85, Melsheimer discloses that the base portion includes a bulkhead 102 (fig. 3).
Regarding claim 86, Melsheimer discloses that the exterior surface of the bulkhead is centered about a bulkhead plane (axis 94), the bulkhead plane intersecting the body portion of the handle at the forward side of the housing to define a junction point on the mid-plane, the bulkhead plane defining an acute slope angle that extends distally from a reference vector that is normal to the forward side of the housing at the junction point (see fig. 3 annotated below).

    PNG
    media_image2.png
    824
    552
    media_image2.png
    Greyscale

Regarding claim 87, Melsheimer discloses that the angle between the handle axis 90 and the bulkhead axis 94 is 30-45 degrees (page 3, para. 0024), and therefore the acute slope is also 30-45 degrees as shown above.
Regarding claim 90, Melsheimer discloses the steering handle of claim 71 as discussed above, and further including a steerable catheter 12 and an electrical cable 29 (page 2, para. 0015: power cord) each coupled to the base portion of the steering handle (fig. 3) to equalize the balance of the handle.  The catheter and the cord are located on opposite sides of the handle and therefore balance the handle.

Claim(s) 71-77 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dillon et al (US 9,723,97).
Regarding claim 71, Dillon discloses a steering handle (col. 2, lines 26-30), comprising a housing 218 including a body portion defining a handle axis and ahead portion and base portion separated by the body portion along the handle axis (see fig. 2A annotated below), the housing defining a mid-plane that is coplanar with the handle axis an passes through a forward side and a rearward side of the housing, wherein the housing defines a transition portion at a junction between the body portion and the head portion, the head portion and the transition portion defining a catch on the forward side of the housing at the mid-plane (see fig. 2A annotated below).

    PNG
    media_image3.png
    556
    1037
    media_image3.png
    Greyscale

Regarding claim 72, Dillon discloses that the forward side of the head portion includes a protrusion that extends fin a forward direction to form the catch (see fig. 2A annotated below; protrusion can be more clearly seen in the embodiment shown in fig. 1B where the hand is not overlaid on the handle).

    PNG
    media_image4.png
    476
    668
    media_image4.png
    Greyscale

Regarding claim 73, Dillon discloses that a portion of the protrusion provides a finger rest (fig. 2A).
Regarding claim 74, Dillon discloses a push button actuator disposed proximate to the finger rest (fig. 2A).
Regarding claim 75, Dillon discloses a push button actuator disposed on the head portion proximate the protrusion (fig. 2A).
Regarding claim 76, Dillon discloses that the catch defines a hook profile at the mid-plane (see fig. 2A annotated below).

    PNG
    media_image5.png
    468
    667
    media_image5.png
    Greyscale

Regarding claim 77, Dillon discloses that the catch defines an opening at the mid-plane, the opening being defined along a reference line that defines a minimum opening dimension from the forward side of the body portion of the handle to a reference point and a distal end portion of the protrusion, and the catch defines a depth at he mid-plane, the depth being defined as a maximum depth dimension from the reference line to the hook profile that is perpendicular to the reference line (see fig. 2A annotated below).

    PNG
    media_image6.png
    469
    645
    media_image6.png
    Greyscale



Claim(s) 71, 80, 81 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Arakawa (US 4,617,915).
Regarding claim 71, Arakawa discloses a steering handle (col. 4, lines 42-48), comprising a housing including a body portion defining a handle axis and ahead portion and base portion separated by the body portion along the handle axis (see fig. 4 annotated below), the housing defining a mid-plane that is coplanar with the handle axis an passes through a forward side and a rearward side of the housing, wherein the housing defines a transition portion at a junction between the body portion and the head portion, the head portion and the transition portion defining a catch on the forward side of the housing at the mid-plane (see fig. 4 annotated below).

    PNG
    media_image7.png
    548
    763
    media_image7.png
    Greyscale

Regarding claim 80, Arakawa discloses that the handle axis is curvilinear (see fig. 4 above).
Regarding claim 81, Arakawa disclose that the rearward side of the body defines a convex portion and the forward sides of the body devices a concave portion (see fig. 4 above).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 78 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dillon.
Claim 78 calls for the maximum depth dimension to be within a range of 13m to 28mm.  Dillon shows the maximum depth as defined above with regard to claim 77.  However, Dillon does not disclose the dimension of the depth.  Dillon shows that the depth receives a human finger or a portion of a human finger.  Fig. 7A of the instant application shows that the depth of the catch corresponds to the size of a portion of the user’s finger.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the depth of the catch of Dillon is of a size similar to that of the instant invention as the user’s finger comfortably fits within the catch.

Claim 82 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arakawa.
Claim 82 calls for the radius of the curve of the handle to be in a range of 100mm to 500 mm.  Arakawa does not disclose this range. However, Arakawa discloses that the angle of the curve of the handle can be adjusted by the user to achieve any comfortable configuration for the user (fig. 7; col. 6, lines 29-36, 61-62).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to adjust the handle of Arakawa to have a curve with a radium as claimed because the handle can be adjusted to any angle to suit the particular needs and comfort of the user.

Claim 89 is/are rejected under 35 U.S.C. 103 as being unpatentable over Melsheimer.
Claim 89 calls for the center of gravity of the steering handle to be located proximate the base portion and centered below the catch along a vertical axis.  The handle of Melsheimer necessarily has a center of gravity, however the exact location is not disclosed.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the center of gravity of the handle is located proximate the base portion and centered below the catch because the body portion below the catch is the central part of the handle and makes up the largest portion of the handle and therefore one would expect the center of gravity to lie somewhere in this region.
Allowable Subject Matter
Claim 88 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
With regard to claim 88, the prior art fails to teach or fairly suggest at least one valve actuator extending through the base portion, in combination with the features of the invention, substantially as claimed.  The cited prior art above teaches valve actuators located on the head or the catch portion, however it would not be obvious to move these to the body portion because the location on the head or the catch allows the user to easily access the valves.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA A BOUCHELLE whose telephone number is (571)272-2125. The examiner can normally be reached Mon-Fri 8:00-5:00 CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on 571-270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LAURA A. BOUCHELLE
Primary Examiner
Art Unit 3783



/LAURA A BOUCHELLE/Primary Examiner, Art Unit 3783